Citation Nr: 1446451	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-43 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disabilities.   


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In February 2013 and March 2014, the appeal was remanded by the Board for additional development and the case now returns for final appellate review.

While not previously addressed in the prior remands, the Board observes that an April 1976 rating decision denied service connection for synovitis of the left patella.  However, the record does not contain the letter notifying the Veteran of such decision and his appellate rights.  Furthermore, the Veteran's current left knee disorder has been diagnosed as left knee patellofemoral degenerative joint disease.  There is no indication that he currently has synovitis of the patella.  In Boggs v. Peake, 520 F.3d 1330 (2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, based on the legislative history of 38 U.S.C. 
§ 7104(b), the "factual basis" of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  In this regard, the Federal Circuit stated that, for purposes of section 7104(b), claims that are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  As such, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, even if the diseases or injuries involve the same or overlapping symptomatology. See also Ephraim v. Brown, 82 F.3d 399 (1996). Therefore, as the Veteran's current claims for a left knee disorder involve a diagnosed disorder separate and distinct from synovitis of the left patella, the Board finds that such represents a new claim of entitlement to service connection and, therefore, the issue has been characterized as shown on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

FINDING OF FACT

A left knee disorder, diagnosed as patellofemoral degenerative joint disease, is not related to any disease, injury, or incident of service, was not manifested within one year of service discharge, and was not caused or aggravated by the Veteran's service-connected right knee disabilities.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder is not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, August 2009 letter, sent prior to the initial unfavorable decision issued in December 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a secondary basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

With respect to the direct and presumptive aspects of the Veteran's service connection claim, the Board notes that the VCAA letter failed to address such theories of entitlement.  This being the case, the VCAA notice as relevant to such aspects of the Veteran's claim was defective. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  

In the instant case, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error. 

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id. 

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the direct and presumptive aspects of the Veteran's claim based on notice that was provided to him during the course of his appeal.  Specifically, in the December 2009 rating decision, June 2010 statement of the case, and March 2012 supplemental statement of the case, the Veteran was advised that service connection may be granted for a disability which began during active military service or was caused by some in-service experience, event, disease, or injury.  He was further informed that arthritis (degenerative joint disease) is a disease that shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree (10 percent or more) within a year of discharge from active military service.  Such documents notified him that his service connection claim was denied on the basis that the evidence did not establish that this left knee disorder was related to his service-connected right knee disability or military service, or that his left knee arthritis manifested to a compensable degree within a year of his discharge from your active military service.  Moreover, the June 2010 statement of the case further provided the Veteran with the provisions of 38 C.F.R. § 3.303, the regulation governing direct service connection, as well as 38 C.F.R. §§ 3.307 and 3.309, the regulations governing presumptive service connection.  

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the direct and presumptive aspects of his claim did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a)  and 38 C.F.R. § 3.159(b)(1). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Board notes that the record reflects that the Veteran reported two work-related left knee injuries that resulted in worker's compensation claims; however, records related to such claims are not of record.  In this regard, the Veteran was provided with letters in August 2009 and March 2013 in which he was requested to identify all treatment records related to his left knee disorder.  Regarding private treatment records, he was specifically informed that he should either submit such records or, if he wanted VA to assist in obtaining such records on his behalf, he should complete VA Form 21-4142, Authorization and Consent to Release Information, with sufficient identifying information to allow VA to request such records.  While the Veteran submitted VA Forms 21-4142 for private treatment records, he did not provide such authorization for his worker's compensation records, nor did he identify a federal facility where such records are stored so as to allow VA to request them.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes help, he or she cannot passively wait for it in circumstances where he or she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in October 2009, with an addendum opinion in December 2009, and in April 2013, with an addendum opinion in April 2014, with respect to the issue decided herein.  While the Board previously determined that the October 2009 examination and December 2009 addendum opinion were inadequate to decide the case in the March 2013, the April 2013 examination and April 2014 addendum are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As indicated previously, the Board remanded the case for additional development in February 2013 and March 2014 in order to afford the Veteran an opportunity to identify any outstanding treatment records, obtain VA treatment records, and afford him a VA examination so as to determine the nature and etiology of his left knee disorder, and obtain an addendum opinion, respectively.  In March 2013, the AOJ sent the Veteran a letter requesting that he identify any outstanding treatment records referable to his left knee disorder.  In response, he provided authorization forms for St. Croix Orthopaedics and records from such facility were subsequently obtained.  Additionally, updated VA treatment records dated through May 2013 were associated with the record.  Finally, the Veteran was provided with a VA examination in April 2013 and an addendum opinion was obtained in April 2014.  Therefore, the Board finds that the AOJ has substantially complied with the February 2013 and March 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service connection is in effect for chronic subluxation, right patella, postoperative, with synovitis, evaluated as 20 percent disabling, and degenerative joint disease of the right knee, evaluated as 10 percent disabling.  Here, the Veteran has claimed that his left knee disorder, consisting of pain, swelling, crepitation, kneecap going out, and flares with increased walking or standing, has been caused or worsened by his service-connected right knee disabilities.  He stated that the worsening is due to his compensating for the right leg when he moves.  Additionally, based on the record, the AOJ also considered whether direct or presumptive service connection for the Veteran's left knee disorder was warranted.

The Veteran's service treatment records reveal extensive treatment for his right knee disability; however, such are negative for any complaints, treatment, or diagnosis referable to his left knee.     

A VA examination conducted in December 1975 shows that the Veteran was diagnosed with synovitis of the left patella, bilateral joint effusion, and suspected or possible rheumatoid arthritis of both knees.  However, a March 1976 addendum opinion reflects that, upon the examiner's review of the examination report and X-ray findings, it was his opinion that the Veteran had synovitis of both knees, which was suspected to be rheumatoid; however, such could not be resolved without further evaluation.  A review of the Veteran's post-service VA and private treatment records shows that he was treated on several occasions for complaints of bilateral knee pain.  

The Veteran was administered a VA examination in October 2009, with an addendum opinion in December 2009.  At the examination, the examiner noted the Veteran's complaints of pain, swelling, crepitation, kneecap going out, and flares with increased walking or standing.  He further observed the Veteran's complaints about overcompensating for his right knee.  The examiner also noted that the Veteran sustained a left patellar dislocation injury at work in 1988 and a subsequent injury to the same knee in 1989.  The Veteran's symptoms were indicated to have become more progressive after that time.  The examiner diagnosed the Veteran with left knee patella femoral degenerative joint disease.  In the December 2009 addendum opinion, the examiner opined that the Veteran's condition was neither related to military service nor caused or aggravated by his service-connected right knee condition because the 1988 and 1989 work accidents were an intervening cause that were the most likely cause of his current left knee condition. 

The Veteran submitted the results of a September 2010 private examination administered by Dr. T.C.  The physician noted that the Veteran ambulates with a mildly antalgic gait and has grossly equal leg lengths.  At that examination, the examiner noted the Veteran's complaints of progressive left knee pain as well as claims of overcompensating for his right knee.  However, there was no mention of the 1988 or 1989 work accidents.  The examiner gave an impression of possible degenerative meniscus tearing of the left knee.  The examiner opined that, to a degree of medical certainty, the Veteran's right knee injury would have contributed substantially to increased wear and tear on the left knee and contributed to his mild degenerative condition affecting the left knee.

Other private treatment records from March 2013 indicate the Veteran complained primarily of knee pain and stated that the onset was gradual "some years ago."  The Veteran stated that the injury that occurred at work in 1974.  The examiner noted that the Veteran's problem was worsening and he reported the pain as 5 in severity out of 10.  The physician opined that the Veteran has overuse and degenerative issues on the left knee and "certainly has been using his left knee a bit more due to his right knee injury" and therefore opined that the overuse has contributed to degenerative findings seen about the left knee.

Then, per the February 2013 remand, which found the October 2009 and December 2009 examination and opinions to be inadequate, the Veteran underwent a VA examination in April 2013 to determine whether his left knee disorder was related to his period of service, or due to or aggravated by his service-connected right knee disability.  After review of the record and examination of the Veteran, the examiner stated that the Veteran had left knee tricompartmental degenerative joint disease which is less likely than not due to service or the Veteran's service-connected right knee disability.  The medical opinion provided by the examiner had ample rationale for its conclusion.  The examiner specifically found that the Veteran had no issues with his left knee upon entrance, and that he was not treated for his left knee while in service.  The Veteran's separation examination did not find any abnormalities to his left knee.  The examiner also noted the October 2009 VA examiner's finding that aging and documented intervening interceding injuries after separation were causes for the Veteran's left knee disability.  The examiner concluded that, given the absence of any treatment of a left knee condition during active service, the first evidence of left degenerative joint disease not being documented by x-ray until October 2009, and no current evidence of gait disturbance with shift in center of gravity to serve as a mechanism for shifting excessive force onto the left knee lower extremity, the tricompartmental degenerative joint disease of the left knee is most likely related to aging, an active lifestyle, obesity, and the intervening interceding injuries with workers' compensation claims made after separation from active duty.  

Although the April 2013 examiner provided a thorough and well-supported opinion regarding whether the Veteran's left knee disorder was due to his period of service or service-connected right knee disability, he provided no opinion regarding whether the Veteran's left knee disorder was aggravated by his service-connected right knee disability.  Thus, the claim was remanded again in March 2014 for an addendum opinion.   

Thereafter, an addendum opinion was obtained in April 2014.  The examiner reiterated the diagnosis of left knee tricompartmental degenerative joint disease and opined that such disorder is less likely than not related to active duty status, or caused or aggravated by the service-connected right knee patella postoperative synovitis.  By way of rationale, the examiner explained that the original opinion offered by him, in which he stated that the left knee disability was not secondary to the right knee disability "was meant to imply that the left knee condition was not caused by the service-connected right knee condition nor was it aggravated by the service-connected right knee condition."  He stated that there is an absence of a mechanism to shift the center of gravity during ambulation to thereby shift excessive forces from the right lower extremity on the left lower extremity.  Therefore, he stated there is no mechanism for the service-connected right knee condition to cause the left knee condition or to aggravate the left knee.  The examiner also addressed the Veteran's private physician's report from March 2013, and he explained that the private opinion only reported overuse of the left knee, but did not provide any insight into a mechanism for shifting of stressful forces onto the contralateral knee.  

The Board notes that there are opinions of record from September 2010 and March 2013 that link the Veteran's left knee disorder to his service-connected right knee disability.  However, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board places great probative value on the opinions rendered in April 2013 and April 2014 in which the VA examiner determined that the Veteran's left knee disorder is not related to his military service, or caused by or aggravated by his service-connected right knee disability, and arthritis did not manifest within the first post-service year.  Specifically, the medical opinions proffered by the VA examiner relied on a complete review of the Veteran's record, including: the Veteran's statements; service treatment records; post-service treatment records, which include his medical history; and the private opinions provided in September 2010 and March 2013 that linked the Veteran's left knee disorder to his right knee disability.  Finally, the examiner offered thorough rationales of the opinions provided.  Thus, given the thoroughness of the examinations and opinions provided by this examiner, the opinions are provided much probative weight.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

By contrast, the September 2010 and March 2013 opinions, which linked the Veteran's left knee disorder to his right knee disability, are afforded less probative weight.  The physicians stated that the Veteran's left knee disorder is related to the right knee disability because the right knee injury would have contributed substantially to increased wear and tear on the left knee and contributed to his mild degenerative condition. However, neither of the private physicians offered any rationale to support their suppositions, and neither opinion took into account the Veteran's intercurrent work accidents.  As such, the Board finds that the opinions proffered by the private physicians are afforded less probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In assessing greater probative value to the September 2010 and March 2013 opinions, the Board finds it very significant that the examiners did not note the Veteran's 1988 and 1989 intercurrent injuries.  

The Veteran contends that his left knee disorder is related to service or service-connected right knee disability.  While the Board has considered the Veteran's own statements in support of his claim, he has not demonstrated any specialized knowledge or expertise to indicate that he is capable of rendering a competent medical opinion.  Although lay persons are competent to describe symptoms and provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 425 (2011), the specific issue in this case, the question of whether the Veteran's left knee disorder, diagnosed as patellofemoral degenerative joint disease, resulted from, or is in any way related to service or his service-connected right knee disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Specifically, the determination of the etiology of a knee disorder, to include arthritis, concerns an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board accords his statements regarding the nature and etiology of his left knee disorder no probative weight.

Moreover, the evidence fails to demonstrate that arthritis of the left knee manifested within one year of the Veteran's discharge from service in October 1975.  In this regard, the Board notes that a December 1975 VA examination shows that the Veteran was diagnosed with synovitis of the left patella, bilateral joint effusion, and suspected or possible rheumatoid arthritis of both knees.  However, a March 1976 addendum opinion reflects that, upon the examiner's review of the examination report and X-ray findings, it was his opinion that the Veteran had synovitis of both knees, which was suspected to be rheumatoid; however, such could not be resolved without further evaluation.  In this regard, subsequent records fail to demonstrate a diagnosis of rheumatoid arthritis.  Moreover, the first indication of degenerative joint disease of the left knee was in October 2009.  Furthermore, the Veteran has not alleged a continuity of left knee symptomatology since service.  Therefore, presumptive service connection based on a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.       

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, service connection is not warranted for a left knee disorder.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


